Citation Nr: 0927160	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-08 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.   


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 
1954.  The appellant is the Veteran's daughter.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 determination of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the 
appellant's claim for entitlement to Survivors' and 
Dependents' Educational Assistance (DEA) benefits under the 
Chapter 35 program.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant was born in April 1972.  

2.  In January 2002, the Veteran was determined to be 
permanently and totally disabled, effective in October 2001.

3.  In March 2002 the appellant filed a claim for DEA 
benefits under Chapter 35, Title 38, United States Code.

4.  The appellant reached her 26th birthday in April 1998, 
prior to the effective date of a finding of permanent and 
total service connected disability on behalf of the Veteran.



CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  These notice and 
duty to assist provisions are not applicable to claims such 
as the one decided herein.  Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51.  As well, the statute at 
issue in this matter is not found in Chapter 51, but rather, 
in Chapter 35.

Additionally, in this case, it is not the factual evidence 
that is dispositive of the appeal, but rather the 
interpretation and application of the governing statute.  In 
such a case, where the pertinent facts are not in dispute and 
the law is dispositive, there is no reasonable possibility 
that further assistance or development of the claim would 
result in the grant of benefits sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to 
adjudicate the merits of the appeal.

II. Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. § 21.3021(a)(1)(iii) 
(2008).

Eligibility for Chapter 35 benefits further requires that the 
appellant must not have reached his or her 26th birthday on 
or before the effective date of the finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c).

The record confirms that the appellant is the Veteran's 
daughter, with date of birth in April 1972.  The record also 
reflects that the Veteran is in receipt of a permanent and 
total disability rating.  In a January 2002 rating decision, 
the RO granted a total disability rating for compensation 
purposes based on individual unemployability (TDIU), 
effective in October 2001.

In this case, the appellant contends that the Veteran's TDIU 
should have become effective prior to the appellant reaching 
the age of 26.  An award of a permanent total rating prior to 
the appellant's 26th birthday would extend the appellant's 
eligibility until her 31st birthday.  38 C.F.R. 
§ 21.304(d)(1).  The appellant's arguments can be construed 
as claiming clear and unmistakable error (CUE) in the January 
2002 rating decision for failing to evaluate the Veteran's 
service-connected disabilities as permanently and totally 
disabling prior to October 2001.  38 U.S.C.A. § 5109A (West 
2002).  
In a June 2005 rating decision, the RO found that an earlier 
effective date for a permanent and total rating prior to 
October 2001 was not warranted as a clear and unmistakable 
error had not been identified.  Hence, the Veteran's total 
rating was not in effect prior to October 2001.  Neither the 
Veteran nor the appellant filed a notice of disagreement with 
the June 2005 rating decision, and, as such, the issue of an 
earlier effective date for the grant of permanent and total 
disability is not in appellate status and the Board does not 
have jurisdiction to establish an earlier effective date for 
the grant of permanent and total disability.  38 C.F.R. § 
20.200.

The record reveals that the appellant reached her 26th 
birthday in April 1998, which is prior to the effective date 
of the Veteran's award of a permanent and total disability 
rating.  Consequently, the Board finds that the appellant is 
not entitled to DEA benefits under Chapter 35.  38 C.F.R. § 
21.3040(c).

In addition, the appellant has not shown, nor is the Board 
aware of, any basis to exempt her from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  38 
C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18 but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the Veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
his case.
Under 38 C.F.R. § 21.3041(d), the ending date for eligibility 
for educational assistance may be modified for up to 8 years 
beyond the qualifying event, but in no case beyond the date 
the child reaches age 31.  In order to modify the ending 
date, however, the qualifying event must occur between the 
time the child reaches age 18 and age 26.  See 38 C.F.R. § 
21.3041(d).  In this case, the basic ending date for 
eligibility for DEA benefits cannot be modified because the 
appellant had already reached the age of 26 at the time of 
the award of permanent and total disability to the Veteran.

Further, the appellant does not qualify for an extension of 
what would have been her delimited date (her 26th birthday in 
April 1998) because she would have had to have commenced a 
program of education in the Chapter 35 program prior to her 
26th birthday.  See 38 C.F.R. § 21.3041(e).

While sympathetic to the appellant's situation, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of DEA benefits under Chapter 35 are clear 
and specific, and the Board is bound by these criteria.  As 
the disposition of this claim is based on the law and not the 
facts of the case, the claim is denied based on lack of 
entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Sabonis, 6 Vet. App. at 426, 430.  


ORDER

Entitlement to payment of Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


